Exhibit 10.5

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into as of
November 25, 2005, among MANUFACTURERS AND TRADERS TRUST COMPANY, not
individually but solely as trustee (the “Trustee”) under the Indenture (as
hereinafter defined), VERTIS RECEIVABLES, LLC (“VR”), and VERTIS, INC. (“Vertis”
or the “Servicer”).

 

STATEMENT OF FACTS

 

I.                 Pursuant to that certain Receivables Purchase Agreement,
dated as of December 9, 2002 (the “Existing Receivables Purchase Agreement”)
between VR, Vertis and certain subsidiaries of Vertis (collectively, the
“Sellers”), VR has purchased from time to time from the Sellers certain
receivables and related assets resulting from the sale of goods or the provision
of services to customers of the Sellers (collectively, the “Receivables”).

 

II.             VR, as issuer, Vertis, as Servicer and the Trustee have entered
into an Amended and Restated Indenture and Servicing Agreement (the “Indenture”)
dated as of December 9, 2002, which provides for, among other things, the
issuance of certain Notes and the pledge of the Receivables and certain other
collateral to Trustee for the benefit of Noteholders under the Indenture.

 

III.         Pursuant to Consent Agreements dated as of November, 2005 with each
Noteholder, VR has made arrangements to pay amounts to each Noteholder which
such Noteholders have acknowledged constitute payment in full of all amounts
owned to the Noteholders under the Indenture and the Notes and each Noteholder
has delivered its Notes for cancellation to the Trustee. VR therefore desires to
make arrangements with the Trustee to terminate the Indenture and release the
security interest and lien of the Trustee in the Collateral

 

STATEMENT OF TERMS

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.               Definitions. Unless otherwise expressly defined herein, all
capitalized terms used herein shall have the respective meanings given such
terms in the Indenture.

 

2.               Release of Collateral. (a) The Trustee, on behalf of the
Noteholders and the Indemnified Parties, does hereby release and terminate and
any all liens, security interests and other encumbrances on all of the
Collateral and any other assets and properties of VR. VR hereby agrees that VR
shall have no recourse against the Trustee or any Noteholder or Indemnified
Party with respect to the Collateral or any portion thereof released hereunder.

 

(b)         Each party hereto agrees that, at any time and from time to time,
upon the written request of any other party hereto, it will execute, authorize
and deliver such further documents

 

--------------------------------------------------------------------------------


 

IN WITNESS, each of the parties hereto, by their respective duly authorized
signatories, has executed and delivered this Agreement as of the date first
above written.

 

 

 

MANUFACTURERS AND TRADERS TRUST

 

COMPANY, not in its individual capacity but

 

solely as Trustee under the Indenture on

 

behalf of the Noteholders

 

 

 

 

 

 

 

By

/s/ Steven J. Wattie

 

 

 

Name:

STEVEN J. WATTIE

 

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

VERTIS RECEIVABLES, LLC

 

 

 

 

 

By

/s/ Donald E. Roland

 

 

 

Name:

Donald E. Roland

 

 

 

Title:

Chairman & CEO

 

 

 

 

 

 

VERTIS, INC.

 

 

 

 

 

By

/s/ Donald E. Roland

 

 

 

Name:

Donald E. Roland

 

 

 

Title:

Chairman & CEO

 

 

S-1

--------------------------------------------------------------------------------